IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Gior G.P., Inc., the General Partner of
                                     :
and trading as Gior, LP, Piers 36-39 :
North Management Reef, Inc., the     :
General Partner of and trading as Isle
                                     :
of Capri Associates Reef, LP,        :
                     Appellants      :
                                     :
                  v.                 : No. 805 C.D. 2017
                                     :
Waterfront Square Reef, LLC,         :
Waterfront Square Condominium        :
Association, GH Property Management, :
LLC                                  :
                                     :
                  v.                 :
                                     :
Isle Capri Associations, LP          :


PER CURIAM                                ORDER

             NOW, March 6, 2019, having considered appellants’ application for

reargument and appellees’ answer in response thereto, the application is denied.